Citation Nr: 0906688	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-05 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability. 

2.  Entitlement to a compensable rating for residual scars 
due to shrapnel fragment wounds (SFWs) to the right arm and 
left forearm. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

As will be explained more thoroughly below, the Veteran 
initially claimed entitlement to service connection for 
stomach problems alleging his stomach disability began in the 
military due to stress and combat exposure.  His statements 
throughout the pendency of the appeal, however, also appear 
to be claiming his stomach disability may be secondary to his 
service-connected PTSD.  The Board has accordingly rephrased 
the issue here. 


FINDINGS OF FACT

1.  Based on the evidence and resolving all reasonable doubt 
in favor of the Veteran, the Veteran's dyspepsia was incurred 
during his military service. 

2.  The Veteran's SFW residuals include two superficial scars 
on the right arm and left forearm that are small, well-healed 
and overall asymptomatic with no nerve, muscle or orthopedic 
involvement. 


CONCLUSIONS OF LAW

1.  The Veteran's dyspepsia was incurred during his military 
service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for a compensable rating for residual scars 
due to shrapnel fragment wounds (SFWs) to the right arm and 
left forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.118, 
Diagnostic Code (DC) 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 
 
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In regard to the stomach claim here, the Board notes 
the benefits sought are being fully granted.  Accordingly, 
any defect with respect to this claim is not prejudicial.

With respect to the scars claim the notice requirements were 
met in this case by letters sent to the Veteran in November 
2003 and June 2008.  Those letters advised the Veteran of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2008).  

Additionally, for increased rating claims, as is the case 
here, duty-to-notify compliance requires the VA to satisfy 
the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The June 
2008 letter notified the Veteran of all the elements required 
by Vazquez-Flores.  Id.; see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
2005 and 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's scars since he was last examined.  The Veteran has 
not reported receiving any recent treatment specifically for 
this condition (other than at VA, which records are in the 
file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 and 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection (Stomach)

The Veteran alleges he has a stomach disability that began in 
the military due to military stress and combat exposure.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran served in combat in Vietnam, as evidenced by his 
Purple Heart award and Combat Infantry Badge for service and 
injuries sustained during combat in Vietnam War zones.  In 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that 
under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of 
an event during combat are to be presumed if consistent with 
the time, place and circumstances of such service. However, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat Veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  

In this case the Board accepts the Veteran's recollections of 
combat exposure and military stress related to combat 
exposure, but the evidence must still establish by competent 
medical evidence a current disability and a nexus between 
that disability and those service events.  See Gregory v. 
Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 
13 Vet. App. 9, 17-19 (1999).   

The Veteran's service treatment records are largely silent as 
to any complaints, treatment or diagnoses of a stomach 
disability.  It is noteworthy the Veteran was treated for 
malaria in February 1967.  On his July 1967 separation 
examination, additionally, the Veteran complained of pains in 
his stomach, especially when worried.  The complaint also 
included nightmares of combat as well as waking up in a cold 
sweat.  It appears stomach pain was one of many 
manifestations stemming from excess anxiety and worry about 
his past exposure to combat.  At that time, however, no 
official diagnosis was rendered.  

The Veteran alleges his stomach pains continued after his 
military service and are related to anxiety and worry about 
his past military experience.  Ultimately, the Veteran was 
diagnosed with and service-connected for post-traumatic 
stress disorder (PTSD) and, indeed, his post-service medical 
records are largely focused on PTSD treatment (as well as 
treatment for other unrelated musculoskeletal disabilities).  
These post-service VA outpatient treatment records dated from 
1986 to 2008 are silent as to any complaints, treatment or 
diagnoses of a stomach disability. 

The Veteran was afforded a VA examination in March 2005.  The 
examiner diagnosed the Veteran with dyspepsia, noting the 
Veteran's contentions that he developed severe heartburn and 
stomach pains due to military stress.  The examiner, 
moreover, seems to indicate the Veteran's stomach pains have 
a profound affect on his daily and occupational life.  The 
examiner notes the Veteran self-treats the problem with over-
the-counter antacids.  Overall, the examiner fails to 
specifically proffer an opinion with regard to etiology.  It 
is notable, however, that the veteran's own self-reported 
contentions and complaints are entirely consistent with the 
medical record.  

The Veteran has a current stomach disability, namely 
dyspepsia.  The crucial inquiry, then, is whether the 
Veteran's dyspepsia is related to his in-service complaints 
of stomach pains, military stress or any other remote 
incident of service.  Resolving all reasonable doubt in favor 
of the Veteran, the Board concludes it is.  

Overall, the medical report and the Veteran's own statements 
seem to indicate the Veteran's stomach problems, to include 
dyspepsia, began in service and may be related to stressful 
events therein which served as the basis for PTSD.  For 
example, the Veteran told the March 2005 examiner that his 
stomach pains improve when his PTSD is under control by 
medication because his excessive worry and anxiety decrease.  
He also included stomach pains as part of a long list of 
psychiatric-type manifestations on his July 1967 separation 
examination.  The intermingled symptomatology may explain why 
the Veteran's voluminous post-military records focus mainly 
on the Veteran's PTSD rather than GI complaints. 

The Board has considered the Veteran's statements which are 
to the effect that he has had stomach problems since service 
and that he has treated himself with over the counter 
medication.  In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board 
concludes that the lay evidence presented by the Veteran 
concerning his continuity of symptoms after service is 
credible regardless of the lack of contemporaneous medical 
evidence.  The Veteran's belief, however, that in-service 
military stress caused his current stomach disability is not 
competent because, again, the Veteran has not demonstrated he 
possesses the medical knowledge or training to provide a 
medical diagnosis or opinion.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In this case, although no specific medical opinion with 
regard to etiology is of record, the Board finds the 
Veteran's contentions extremely probative and consistent with 
the remainder of the evidence.  The Veteran alleges his 
stomach problems began while in the military.  This is 
confirmed by the service treatment records indicative of 
stomach complaints during his July 1967 separation 
examination.  The Veteran alleges his stomach problems are 
linked to his anxiety over past combat exposure and, 
therefore, improves when his PTSD is under control.  This is 
consistent with the Veteran's PTSD treatment records, and his 
statements to the March 2005 VA examiner.  

Although there is a lack of a competent, probative medical 
nexus linking the Veteran's current diagnosis of dyspepsia to 
any in-service injury or event, the Board concludes the 
evidence is, at the very least, in equipoise.  That is, 
although the Veteran was not diagnosed with dyspepsia until 
decades after service, his in-service complaints of stomach 
problems due to combat exposure coupled with years of 
treatment for PTSD render the medical evidence in relative 
equipoise.  Resolving all reasonable doubt in favor of the 
Veteran, the Board finds service connection for dyspepsia is 
warranted.



Increased Rating (Scars)
 
In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155. 
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4. The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  The Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  Here, as will be 
explained more thoroughly below, staged ratings are 
inapplicable because the medical evidence indicates the 
Veteran's scars have consistent manifestations throughout the 
appellate time period. 

Here, there are multiple diagnostic codes designated for 
scars, located under DCs 7801-7805, depending on the 
location, size and severity of the scar.  38 C.F.R. § 4.118, 
DCs 7801-7805.  In this case, the RO rated the Veteran's 
right arm and left forearm under DC 7804, for superficial 
scars that are painful on examination.   See 38 C.F.R. § 
4.118, DCs 7804.  A compensable 10 percent rating is assigned 
where the scars are found painful on examination.

The Veteran's VA outpatient treatment records are notably 
silent as to any on-going complaints or treatment for his 
scars.  

The Veteran underwent several VA examinations in March 2005, 
January 2008 and May 2008.  All examiners described the scars 
as small, well-healed, superficial, and asymptomatic.  The 
March 2005 examiner noted the shrapnel injuries were not 
through and through.  Although the Veteran complained of 
muscle weakness, the examiner found no objective indications 
of muscle, nerve, bone or tendon involvement.  Rather the 
examiner noted several scars on the two upper extremities 
finding them not painful on examination and not adherent. 

The January 2008 examiner similarly noted a scar on the right 
forearm measured at 3 millimeters x 2 millimeters and a scar 
on the left arm measuring at 4 millimeters x 1 millimeter.  
The scars were moveable, nontender, and not painful.  The 
examiner diagnosed the Veteran with shrapnel metal wound 
scars, bilateral forearms which were healed and asymptomatic.  
The examiner specifically ruled out any muscular or 
neurological impairment.  The May 2008 examiner, merely 
adding to the medical evidence already of record, indicated 
the scars were residuals of a superficial injury to both arms 
and does not cause any functional or occupational impairment.

In short, no examiner has ever found either of the Veteran's 
scars to be painful on examination and, therefore, a 
compensable rating under DC 7804 is simply not warranted.

No other diagnostic code would render a higher rating.  In 
regard to skin conditions, DC 7801 provides for a compensable 
rating for scars of a certain size and are deep or cause 
limitation of motion, which is not the case here.  See 38 
C.F.R. § 4.118, DC 7801.  DC 7802 provides for a compensable 
10 percent rating where the scars affect an area or areas of 
144 square inches (929 square centimeters) or greater, which 
is not the case here. Id., DC 7802.  DC 7803 (unstable scars) 
and 7805 (scars that cause limitation of motion) similarly do 
not apply here given the medical evidence indicated above.  
Id., DCs 7803 and 7805.

Shrapnel injuries may also be rated under diagnostic codes 
related to muscle injuries, neurological impairment or 
orthopedic impairment if more advantageous.  In this case, 
none of these diagnostic codes are applicable because the 
medical evidence conclusively indicates the Veteran's 
shrapnel injuries did not result in any muscle, neurological 
or bone involvement. 

The Board further notes that separate disability ratings may 
be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).   In other words, in addition to the skin 
impairment (scars) rated under DC 7804, if the Veteran has 
other symptoms due to the shrapnel injuries, a separate 
rating could be assigned.  For example, the Veteran's 
disability may also be rated based on muscle damage, 
neurological manifestations, or orthopedic impairment.  As 
explained above, however, a separate diagnostic code is not 
warranted given the medical evidence in this case.  No 
medical evidence objectively supports a finding of any 
muscular, neurological or orthopedic impairment.  The Board 
notes the Veteran is service-connected for a right shoulder 
musculoskeletal disability due to a separate and distinct 
injury and not related to the SFW residuals on appeal here.  
All medical evidence consistently indicates the scars are 
"superficial" and "well-healed" with no pain, limitation 
of motion, muscle involvement or nerve involvement.  

Alternative diagnostic codes were considered as explained 
above and none would provide a greater rating then currently 
assigned.  As explained above, the residuals of the Veteran's 
SFWs are not predominately a muscle, orthopedic or 
neurological disability.  Rather, the Veteran suffered 
superficial SFW injuries to the right arm and left forearm 
causing small, well-healed, asymptomatic scars.  While the 
Board is sympathetic to the circumstances the Veteran 
incurred these injuries, regrettably, there is no diagnostic 
code that would provide a compensable rating for these 
residuals.  

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Veteran is not entitled to a compensable rating for 
his shrapnel scars to the right arm and left forearm under 
any neurological, orthopedic, muscular or skin


ORDER

Entitlement to service connection for a stomach disability is 
granted.

Entitlement to a compensable rating for residual scars from 
shrapnel fragment wounds (SFWs) to the right arm and left 
forearm is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


